Case 2:20-cv-00281-JRG Document 113-6 Filed 03/22/21 Page 1 of 8 PageID #: 4904




                  EXHIBIT 5
                          Case 2:20-cv-00281-JRG Document 113-6 Filed 03/22/21 Page 2 of 8 PageID #: 4905

Huang, Aileen Christina




From:                               Curtis, Nathan R.
Sent:                               Friday, January 8, 2021 5:44 PM
To:                                 Chris Bunt
Cc:                                 Enoch Liang; Michael Song; Charley Ainsworth; Jason Sheasby; melissa@gillamsmithlaw.com; Tom
                                    Gorham; *** TMUS-Kaifi_C; Deana Attaway; Dat Nguyen; Matthew Hawkinson; Steve Chang
Subject:                            RE: KAIFI v. T-Mobile - Correspondence


Chris,

I write to follow‐up on the issues discussed on our meet and confer yesterday.

AT&T Litigation Documents. As we explained on the call, documents from the AT&T litigation are indeed relevant to
this litigation, where the same patent is asserted. See Infernal Tech., LLC v. Microsoft Corp., No. 2:18‐CV‐00144‐JRG,
2019 WL 5388442, at *2 (E.D. Tex. May 3, 2019) (“Plaintiffs' prior litigation positions regarding the same claims asserted
in this case are relevant to the claims and defenses in this case.”). We are reaching out to AT&T regarding confidentiality
issues, but as noted on our call, that issue should not prevent KAIFI from producing documents that do not concern
AT&T’s confidential information. Please let us know which documents from the AT&T litigation KAIFI or its lawyers have
in their possession and will produce.

OTT Services. As we explained on the call, your suggestion that T‐Mobile “is withholding information” necessary for
KAIFI to formulate its OTT infringement theories is baseless. T‐Mobile’s technical production is not yet due under the
Docket Control Order. To the contrary, it was KAIFI’s obligation to have a good faith basis to accuse OTT services before
filing suit, as well as to set forth its infringement contentions regarding OTT services before receiving any production
from T‐Mobile. Yet it remains clear that KAIFI does not have a good faith basis to argue that OTT services infringe the
asserted patent. The fact that a mobile phone can receive OTT services over both LTE and Wi‐Fi does not mean OTT
services function the same way as Wi‐Fi Calling. KAIFI knows well that OTT services and Wi‐Fi Calling are fundamentally
different, such that OTT services do not infringe the claims. As just one example, the claims require a step of “supplying
the data communication terminal with the data through the indoor gateway and the indoor wireless connection
module.” Because OTT services do not touch T‐Mobile’s network at all when a device is connected over Wi‐Fi, it is not
possible for T‐Mobile to perform this “supplying” step (among others). The parties have met and conferred and are at
an impasse, so T‐Mobile intends to raise this issue with the Court. As discussed on the call, let us know if KAIFI
reconsiders its position.

Documents Relating to OTT Services. As noted, T‐Mobile has not failed to disclose any technical information due to
KAIFI, and KAIFI must stop these false accusations suggesting that T‐Mobile has violated its obligations in this
litigation. Under the current Docket Control Order, T‐Mobile’s initial technical production will be made on January 15,
2021. The production will contain information regarding the operation of OTT services to the extent that information is
located during the search for documents related to Wi‐Fi Calling.

Individuals at Ericsson and Cisco. The information KAIFI requests regarding individuals at Ericsson and Cisco with whom
T‐Mobile interacts with regard to “Wi‐fi switching technology” is properly sought through an interrogatory or through
questioning in deposition. To the extent KAIFI has any authority that T‐Mobile is required to provide such information as
part of its initial disclosures, please provide that authority. T‐Mobile is not aware of any decisions from this District
interpreting the Federal and Local Rules to require a defendant to affirmatively search for and identify names of
individuals at third party vendors that may have relevant knowledge.

T‐Mobile’s Relationships with Ericsson and Cisco. As explained on the call, T‐Mobile is not aware of any obligation to
disclose whether or not it has signed a common interest agreement with Ericsson or Cisco. Again, if KAIFI has authority
to support this request, please provide it. Consistent with its obligations under the Federal Rules, T‐Mobile is searching

                                                                         1
      Case 2:20-cv-00281-JRG Document 113-6 Filed 03/22/21 Page 3 of 8 PageID #: 4906

for relevant, non‐privileged documents in its possession, custody, and control. T‐Mobile is also diligently investigating its
contracts with vendors such as Ericsson and Cisco.

Source Code and Object Code. With respect to source code, T‐Mobile’s investigation to date has not revealed any
source code in its possession for the relevant instrumentalities. Moreover, as explained, KAIFI sued T‐Mobile in a
jurisdiction that requires infringement contentions to be served prior to the production of source code and technical
documents. Such infringement contentions are “deemed to be that party’s final contentions,” unless permitted to
amend under the rules or a court order. See P.R. 3‐1, 3‐6. In other words, KAIFI was required to have a good faith basis
to file this case against T‐Mobile before receiving discovery of T‐Mobile’s or third‐party technical information. With
respect to object code, while T‐Mobile does not agree that object code is relevant or discoverable in this case, T‐Mobile
is investigating whether it has possession, custody, or control over object code for the accused components. T‐Mobile
will provide an update when it knows more.

Allegations Against Wi‐Fi Calling. We disagree with the assertion in your email and prior letter that KAIFI’s
infringement allegations against Wi‐Fi Calling are clear. While we confined the discussion on the meet and confer to
deficiencies in allegations against OTT services, as noted on the call, T‐Mobile maintains that KAIFI’s Infringement
Contentions with respect to Wi‐Fi Calling are deficient and do not provide T‐Mobile sufficient notice of KAIFI’s
infringement theories, as detailed in my letters of November 13, 2020, and December 18, 2020.

Best,
Nathan


Nathan R. Curtis

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2001 Ross Avenue Suite 2100, Dallas, TX 75201
Tel +1 214.698.3423 • Fax +1 214.571.2961
NCurtis@gibsondunn.com • www.gibsondunn.com



From: Chris Bunt <rcbunt@pbatyler.com>
Sent: Wednesday, January 6, 2021 10:05 AM
To: Curtis, Nathan R. <NCurtis@gibsondunn.com>
Cc: Enoch Liang <Enoch.Liang@ltlattorneys.com>; Michael Song <michael.song@ltlattorneys.com>; Charley Ainsworth
<charley@pbatyler.com>; Jason Sheasby <JSheasby@irell.com>; melissa@gillamsmithlaw.com; *** TMUS‐Kaifi_C
<TMUS‐Kaifi_C@gibsondunn.com>; Deana Attaway <dattaway@pbatyler.com>; Dat Nguyen
<dat.nguyen@ltlattorneys.com>; Matthew Hawkinson <mhawkinson@hycounsel.com>; Steve Chang
<steve.chang@ltlattorneys.com>
Subject: Re: KAIFI v. T‐Mobile ‐ Correspondence

[External Email]
Thanks.

CB

Sent from my iPhone


         On Jan 6, 2021, at 9:38 AM, Curtis, Nathan R. <NCurtis@gibsondunn.com> wrote:


                                                             2
Case 2:20-cv-00281-JRG Document 113-6 Filed 03/22/21 Page 4 of 8 PageID #: 4907

 Chris,

 5 ET on Thursday works for us. Please use the same dial‐in circulated before.


 Nathan R. Curtis

 GIBSON DUNN
 Gibson, Dunn & Crutcher LLP
 2001 Ross Avenue Suite 2100, Dallas, TX 75201
 Tel +1 214.698.3423 • Fax +1 214.571.2961
 NCurtis@gibsondunn.com • www.gibsondunn.com



 From: Chris Bunt <rcbunt@pbatyler.com>
 Sent: Tuesday, January 5, 2021 10:16 PM
 To: Curtis, Nathan R. <NCurtis@gibsondunn.com>
 Cc: Enoch Liang <Enoch.Liang@ltlattorneys.com>; Michael Song <michael.song@ltlattorneys.com>;
 Charley Ainsworth <charley@pbatyler.com>; Jason Sheasby <JSheasby@irell.com>;
 melissa@gillamsmithlaw.com; *** TMUS‐Kaifi_C <TMUS‐Kaifi_C@gibsondunn.com>; Deana Attaway
 <dattaway@pbatyler.com>; Dat Nguyen <dat.nguyen@ltlattorneys.com>; Matthew Hawkinson
 <mhawkinson@hycounsel.com>; Steve Chang <steve.chang@ltlattorneys.com>
 Subject: Re: KAIFI v. T‐Mobile ‐ Correspondence

 [External Email]
 Nathan,

 Mike and I have both had issues come up earlier in the day. Can we meet later in the evening, say
 around 5 pm ET? Or later if that works for you?

 CB

 Sent from my iPhone



          On Jan 5, 2021, at 10:01 PM, Curtis, Nathan R. <NCurtis@gibsondunn.com> wrote:


          Chris,

          We are available to meet and confer on Thursday at 11 am ET. Please use the following
          dial‐in:

          1‐866‐747‐5969
          Passcode: 214.698.3423

          Best,
          Nathan


          Nathan R. Curtis


                                                    3
Case 2:20-cv-00281-JRG Document 113-6 Filed 03/22/21 Page 5 of 8 PageID #: 4908

       GIBSON DUNN
       Gibson, Dunn & Crutcher LLP
       2001 Ross Avenue Suite 2100, Dallas, TX 75201
       Tel +1 214.698.3423 • Fax +1 214.571.2961
       NCurtis@gibsondunn.com • www.gibsondunn.com



       From: Chris Bunt <rcbunt@pbatyler.com>
       Sent: Thursday, December 31, 2020 10:52 AM
       To: Curtis, Nathan R. <NCurtis@gibsondunn.com>; Enoch Liang
       <Enoch.Liang@ltlattorneys.com>; Michael Song <michael.song@ltlattorneys.com>;
       Charley Ainsworth <charley@pbatyler.com>; Jason Sheasby <jsheasby@irell.com>
       Cc: melissa@gillamsmithlaw.com; *** TMUS‐Kaifi_C <TMUS‐Kaifi_C@gibsondunn.com>;
       Deana Attaway <dattaway@pbatyler.com>
       Subject: RE: KAIFI v. T‐Mobile ‐ Correspondence

       [External Email]
       Nathan,

       We write in response to your December 22, 2020 letter.

       KAIFI intends to supplement its initial disclosures next week with additional
       information regarding persons or entities with knowledge of relevant facts.

       KAIFI will also supplement its disclosures next week to produce the AT&T
       license agreement. I have provided notice to AT&T of the upcoming
       disclosure. As for filings and documents from the KAIFI v. AT&T litigation, we
       are happy to discuss that with you but we don’t see the relevance of such
       information since it involved a different defendant and, more importantly, most of
       those materials were marked confidential and would require the consent of
       AT&T to produce. Indeed, it was your firm that designated the materials as
       confidential since it represented AT&T in the prior action. To the extent that the
       filings were not marked confidential, you can access them publicly. We’re happy
       to discuss further if you like.

       We note once again that T Mobile apparently believes that it has information
       regarding how its system operates with what it describes as “OTT” applications
       but is refusing to provide us with this information. As to what T Mobile identifies
       as its “OTT” applications, based on public information the PDN GW is the router
       required by the claims and performs the functions required by the claims for a
       router. The fact that the PDN GW or its equivalent may interact with other
       elements depending on the application, such as the polices implemented on T-
       Mobile UEs does not change this fact. PDN GW or its equivalent is still a router
       in instances in which packets do not pass through the EPC when carried on a Wi
       Fi network. We note that Figure 2.16 is only one of the figures in the infringement
       contentions and is not intended to be limiting in its description. We are willing to
       amend the infringement contentions to provide the additional information above.
       But at this point it seems that T Mobile is withholding information from us, not
       that KAIFI is withholding information from T Mobile. Does T Mobile claim that
       it does not use a PDN GW when receiving packets from OTT applications? Does
       T Mobile claim that the PDN GW does not cease providing packets for “OTT”
                                                  4
Case 2:20-cv-00281-JRG Document 113-6 Filed 03/22/21 Page 6 of 8 PageID #: 4909

       applications over the RAN when the UE transitions from LTE to WiFi? Does T
       Mobile claim that the PDN GW does not once gain providing packets over the
       RAN for OTT application when the UE transitions from WiFi to LTE? Is it T
       Mobile’s contention that a device is not a router as claimed in the patent unless it
       passes packets that are carried across WiFi through the EPC?

       As to WiFi switching on T Mobile’s other proprietary applications beyond WiFi
       calling, you respond that these services have nothing to do with switching
       between an LTE network and a Wi-Fi network.” Is T Mobile representing that
       these applications do not use seamless WiFi switching? Please provide a more
       detailed explanation of this point.

       As to the specific claim elements addressed in your letter, KAIFI has already
       agreed to supplement within 30 days of receipt of the source code. Please explain
       why this is insufficient?

       Moreover, please explain exactly why the information you are seeking is
       preventing T Mobile from advancing this case. For example, recites Claim 12
       “storing the indoor location” and “storing the outdoor location.” In the
       infringement contentions in the infringement contentions, KAIFI has identified
       the PDN address, subscribed QoS profile, APN, GPS information, CID, TDOA,
       BCE, flow binding information, and IP flow information as “location
       information.” The location register is the location at which this information is
       stored. The information can be stored in the HHS, AAA, and/or the GMLC or its
       equivalent depending on the how T Mobile implements its design in source code.
       Each of the identified pieces of location information independently and on their
       own satisfy the claims. And the location in which each of these pieces of
       information is stored is separately a location register. What is unclear about this?

       We request a lead-to-lead meet and confer on the following issues:

       1. The failure to identify the individuals at Ericsson and Cisco that T-Mobile
       interacts with regarding its Wi-fi switching technology.
       2. Has T-Mobile signed a common interest agreement with Ericsson and Cisco?
       Does it have rights for T-Mobile to ask these entities for cooperation? Is T-Mobile
       collecting documents from these entities?
       3. Does T-Mobile contracts with these entities require them to assist in this
       litigation or to indemnify?
       4. When will T-Mobile provide us with the technical information in its
       possession, custody or control that describes how its “OTT” system allegedly
       operates?
       5. The failure to disclose the technical documents in T-Mobile’s possession
       regarding the operation of its WiFi switching system, including what it is alleging
       is its different “OTT” structure.
       7. Whether T Mobile is producing the required source code on the schedule set
       out in the DCO. If not, why?

       We are available for a meet and confer Thursday (1/7) between 11 am and 1 pm
       ET. Please circulate a call in number. I hope you have a happy new year.


                                                 5
Case 2:20-cv-00281-JRG Document 113-6 Filed 03/22/21 Page 7 of 8 PageID #: 4910

       CB




       From: Curtis, Nathan R. <NCurtis@gibsondunn.com>
       Sent: Thursday, December 31, 2020 9:43 AM
       To: Chris Bunt <rcbunt@pbatyler.com>; Enoch Liang <Enoch.Liang@ltlattorneys.com>;
       Michael Song <michael.song@ltlattorneys.com>; Chris Bunt <rcbunt@pbatyler.com>;
       Charley Ainsworth <charley@pbatyler.com>; Jason Sheasby <jsheasby@irell.com>
       Cc: melissa@gillamsmithlaw.com; *** TMUS‐Kaifi_C <TMUS‐Kaifi_C@gibsondunn.com>
       Subject: RE: KAIFI v. T‐Mobile ‐ Correspondence

       Counsel,

       We have not received a response to our letter asking for confirmation that KAIFI will
       withdraw its infringement allegations against OTT and other non‐Wi‐Fi Calling services,
       and supplement its infringement contentions with respect to its allegations against Wi‐
       Fi Calling. Please let us know if you are available to meet and confer with lead and local
       counsel on Monday (12/4) between 9 am and 11 am ET or Thursday (1/7) between 9 am
       and 1 pm ET.

       Best,
       Nathan


       Nathan R. Curtis

       GIBSON DUNN
       Gibson, Dunn & Crutcher LLP
       2001 Ross Avenue Suite 2100, Dallas, TX 75201
       Tel +1 214.698.3423 • Fax +1 214.571.2961
       NCurtis@gibsondunn.com • www.gibsondunn.com



       From: Curtis, Nathan R.
       Sent: Friday, December 18, 2020 1:33 PM
       To: Chris Bunt <rcbunt@pbatyler.com>; Enoch Liang <Enoch.Liang@ltlattorneys.com>;
       Michael Song <michael.song@ltlattorneys.com>; Robert Bunt <rcbunt@pbatyler.com>;
       Charley Ainsworth <charley@pbatyler.com>; Jason Sheasby <jsheasby@irell.com>
       Cc: melissa@gillamsmithlaw.com; *** TMUS‐Kaifi_C <TMUS‐Kaifi_C@gibsondunn.com>
       Subject: KAIFI v. T‐Mobile ‐ Correspondence

       Counsel,

       Please see the attached correspondence.

       Best,
       Nathan


       Nathan R. Curtis

                                                   6
Case 2:20-cv-00281-JRG Document 113-6 Filed 03/22/21 Page 8 of 8 PageID #: 4911

         GIBSON DUNN
         Gibson, Dunn & Crutcher LLP
         2001 Ross Avenue Suite 2100, Dallas, TX 75201
         Tel +1 214.698.3423 • Fax +1 214.571.2961
         NCurtis@gibsondunn.com • www.gibsondunn.com



         This message may contain confidential and privileged information for the sole use of the
         intended recipient. Any review, disclosure, distribution by others or forwarding without
         express permission is strictly prohibited. If it has been sent to you in error, please reply
         to advise the sender of the error and then immediately delete this message.

         Please see our website at https://www.gibsondunn.com/ for information regarding the
         firm and/or our privacy policy.


         This message may contain confidential and privileged information for the sole use of the
         intended recipient. Any review, disclosure, distribution by others or forwarding without
         express permission is strictly prohibited. If it has been sent to you in error, please reply
         to advise the sender of the error and then immediately delete this message.

         Please see our website at https://www.gibsondunn.com/ for information regarding the
         firm and/or our privacy policy.



 This message may contain confidential and privileged information for the sole use of the intended
 recipient. Any review, disclosure, distribution by others or forwarding without express permission is
 strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error and
 then immediately delete this message.

 Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our
 privacy policy.




                                                       7
